      Case: 1:21-cv-01700 Document #: 22 Filed: 08/23/21 Page 1 of 20 PageID #:244



                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

    UNIPRO GRAPHICS, INC.,                       )
                                                 )
                Plaintiff,                       )
                                                 )        No. 21-cv-1700
         v.                                      )
                                                 )        Judge Marvin E. Aspen
    VIBRANT IMPRESSIONS, INC.,                   )
                                                 )
                Defendant.                       )

                             MEMORANDUM OPINION AND ORDER

MARVIN E. ASPEN, District Judge:

        Defendant Vibrant Impressions, Inc. (“Vibrant”) has moved for judgment on the

pleadings under Federal Rule of Civil Procedure 12(c), arguing that a judgment rendered by a

Wisconsin state court against Plaintiff Unipro Graphics, Inc. (“Unipro”) in a prior lawsuit

precludes Unipro from pursuing its claims in this case. (Dkt. No. 15, Vibrant’s Mot. for J. on the

Pleadings (“Mot.”).) 1 Unipro opposes the motion. (Dkt. No. 20, Unipro’s Resp. in Opp’n to

Vibrant’s Mot. (“Opp’n”).) For the following reasons, we deny Vibrant’s motion.

                                        BACKGROUND

        The following background is based on the pleadings, “documents incorporated by

reference to the pleadings,” and matters that are the subject of judicial notice. See Milwaukee

Police Ass’n v. Flynn, 863 F.3d 636, 640 (7th Cir. 2017) (citation omitted). We have accepted

all well-pleaded allegations from Unipro’s complaint as true and have drawn all reasonable

inferences in Unipro’s favor. St. John v. Cach, LLC, 822 F.3d 388, 389 (7th Cir. 2016).




1
  For ECF filings, we cite to the page number(s) set forth in the document’s ECF header unless
citing to a particular paragraph or other page designation is more appropriate.
    Case: 1:21-cv-01700 Document #: 22 Filed: 08/23/21 Page 2 of 20 PageID #:245




       Unipro is an Illinois corporation that uses intellectual property, artwork, and designs from

its clients to print and produce product labels. (Dkt. No. 1-1 at 4–14 (“Compl.”), ¶ 1.) Vibrant is

a Wisconsin printing company. (Id. ¶ 2.) Unipro and Vibrant did business together for more

than thirty years. (Id.) Unipro provided Vibrant with intellectual property, design files, and

artwork from its clients, as well as printing equipment, such as printing plates and dies; Vibrant,

in turn, carried out print jobs for Unipro and, by extension, Unipro’s clients. (Id. ¶¶ 4–6.)

Unipro provided its clients’ intellectual property, design files, and artwork to Vibrant in

confidence, and Vibrant knew that these materials were sensitive and private. (Id. ¶ 6.) Vibrant

also knew it was supposed to only use the design materials and printing equipment to complete

Unipro’s print jobs. (Id. ¶¶ 7, 9.)

       The relationship between Unipro and Vibrant began to sour in mid-2018. At this time,

the parties had agreements where Vibrant would perform print jobs for two Unipro clients, Kraft-

Heinz and Smithfield. (Id. ¶ 10.) Unipro had paid for these jobs and provided the necessary

materials for them. (Id. ¶ 11.) On July 4, 2018, however, Vibrant’s owner demanded an

immediate payment of $50,000 from Unipro’s owners; otherwise, Vibrant would not complete

the pending print jobs. (Id. ¶¶ 12, 13.) Despite being current on all payments due to Vibrant,

Unipro’s owners paid Vibrant the demanded amount so that Vibrant would finish the pending

print jobs. (Id. ¶¶ 14, 15.) But even after the payment, Vibrant failed to complete the Smithfield

print job as promised. (Id. ¶ 16.) Then, on August 29, Vibrant again advised Unipro that it

needed an additional immediate payment before it would perform any more work on pending

print jobs, even though Unipro had performed everything required by the parties’ contracts and

had made all payments due. (Id. ¶¶ 18, 19.) Although not pleaded, we presume Unipro did not




                                                 2
    Case: 1:21-cv-01700 Document #: 22 Filed: 08/23/21 Page 3 of 20 PageID #:246




make the payment requested by Vibrant on August 29 because Vibrant did not complete the

pending print jobs or otherwise perform any more work for Unipro. (Id. ¶ 20.)

       Unipro thereafter demanded that Vibrant return the designs, artwork, and printing

equipment it had provided to Vibrant in connection with the print jobs, which are collectively

worth more than $80,000. (Id. ¶¶ 22, 24, 26, 28, 29.) Vibrant refused. (Id. ¶¶ 23, 25, 27.) Not

only that, Vibrant has used these materials to try to poach Unipro’s clients. (Id. ¶¶ 30–32.)

Because of Vibrant’s actions, Unipro suffered more than $500,000 in lost profits and business

losses. (Id. ¶¶ 33, 34.)

       However, it was Vibrant, not Unipro, that first sought relief from the courts. On

February 18, 2019, Vibrant sued Unipro in the Circuit Court of Brown County, Wisconsin,

alleging that Unipro owed $19,115.66 for goods and services provided by Vibrant on an open

account (the “Wisconsin Action”). (Dkt. No. 15-1, Mot. Ex. A, at 4.) Vibrant requested

judgment against Unipro in that amount, plus interest, and for an award of costs, expenses, and

reasonable attorneys’ fees. (Id. at 5.) Unipro was served with the complaint on February 20, but

it did not respond to the complaint within twenty days, as required by Wisconsin law. (Id. at 7,

9, 16); see Wis. Stat. § 802.06(1)(a). On March 14 (twenty-two days after service), Vibrant

moved for default judgment. (Mot. Ex. A at 7–8.) The following day, the circuit court granted

Vibrant’s motion and entered default judgment against Unipro for $19,176.86, plus interest,

costs, disbursements, and fees (the “Wisconsin Judgment”). 2 (Id. at 14–15.)




2
 The difference between the principal amount sought by Vibrant in its complaint, $19,115.66,
and the principal amount awarded by the circuit court, $19,176.86, appears to be due to the
passage of time. Vibrant’s complaint alleged a debt of $19,115.66 as of February 18, 2019.
(Mot. Ex. A at 4.) By the time Vibrant moved for default judgment on March 14, the amount
Unipro allegedly owed had increased to $19,176.86. (Id. at 7–11.)

                                                 3
    Case: 1:21-cv-01700 Document #: 22 Filed: 08/23/21 Page 4 of 20 PageID #:247




       Unipro immediately moved to vacate the Wisconsin Judgment. (Id. at 16–18.) After the

circuit court denied the motion, Unipro moved for reconsideration. (Id. at 23, 25–29.) In

seeking reconsideration, Unipro made several representations and arguments that sought to

convince the circuit court that its Affirmative Defenses and Counterclaim 3 were “inseparable”

from Vibrant’s claim against Unipro and should be addressed in the same case. (Id. at 27.) For

instance, Unipro argued that if the circuit court did not vacate the Wisconsin Judgment, Unipro

would be forced to immediately file “a separate lawsuit [that] will involve the same breach of

contract issues alleged by [Unipro] in its Affirmative Defenses and Counterclaim; and those

breach of contract issues pertain to the same services to which [Vibrant] makes a claim for

payment here.” (Id. (emphases added).) Moreover, according to Unipro, its Affirmative

Defenses and Counterclaim involved Vibrant’s “failure to properly perform all of its services,”

which was an issue that “must be adjudicated before” the court could determine that Unipro

owed any money to Vibrant. (Id. at 28 (emphasis added).) Unipro also contended that Vibrant

had taken control of Unipro’s property “in conjunction with its failure to fulfill its obligations

and the agreement for its services” and that Vibrant’s improper retention and use of Unipro’s

property was “inseparable to the issues of the parties and their duties and obligations to each

other, and the services and contract that was to be performed, and any monies that may be owed

in relation thereto.” (Id. (emphasis added).) In sum, Unipro’s counterclaim and Vibrant’s

complaint “arise from the same facts and should be resolved simultaneously.” (Id. at 50

(emphasis added).) But the circuit court was not persuaded—it denied Unipro’s motion for

reconsideration. (Id. at 53–54.)




3
 Unipro’s briefing in the Wisconsin Action repeatedly refers to its Affirmative Defenses and
Counterclaim, but we have not seen any such pleadings in the record.

                                                  4
    Case: 1:21-cv-01700 Document #: 22 Filed: 08/23/21 Page 5 of 20 PageID #:248




       Unipro appealed. (Id. at 55.) On appeal, Unipro again represented that its counterclaim

and Vibrant’s complaint “arise from the same facts.” (Id. at 85.) Unipro further insisted that if it

succeeded on its counterclaim, it likely would not owe any money to Vibrant; instead, Vibrant

possibly would need to pay Unipro. (Id. at 87.) Unipro fared no better on appeal, as the

Wisconsin Court of Appeals summarily dismissed Unipro’s appeal for lack of jurisdiction on

February 2, 2021. (Id. at 98–103.)

       Three weeks later, Unipro sued Vibrant in the Circuit Court of Cook County, Illinois,

alleging claims for breach of contract (Count I), conversion (Count II), tortious interference with

business relations (Count III), and unjust enrichment (Count IV). (Compl. ¶¶ 35–74.) After

removing Unipro’s lawsuit to this Court based on diversity jurisdiction (Dkt. No. 1), Vibrant

answered Unipro’s Complaint (Dkt. No. 12). In its Answer, Vibrant asserts claim preclusion

based on the Wisconsin Judgment as an affirmative defense. (Id. at 13–14.)

                                      LEGAL STANDARD

       In most circumstances, the proper way for a defendant to seek dismissal at the outset of a

case based on claim preclusion 4 is to answer the complaint “and then move under Rule 12(c) for

judgment on the pleadings.” See Burton v. Ghosh, 961 F.3d 960, 964–65 (7th Cir. 2020);

Walczak v. Chi. Bd. of Educ., 739 F.3d 1013, 1016 n.2 (7th Cir. 2014). Rule 12(c) provides a

way to resolve “cases when the material facts are not in dispute and a judgment on the merits can

be achieved by focusing on the content of the pleadings and any facts of which the court will

take judicial notice.” Bank of N.Y. Mellon v. Estrada, No. 12 C 5952, 2013 WL 3811999, at *1

(N.D. Ill. July 22, 2013) (citation omitted). For purposes of a Rule 12(c) motion, the


4
  Claim preclusion is sometimes referred to as res judicata. Gann v. William Timblin Transit,
Inc., 522 F. Supp. 2d 1021, 1026 (N.D. Ill. 2007). Unless discussing a case that uses the term res
judicata, we use the term claim preclusion. See id. at 1026 n.3 (using “claim preclusion” instead
of “res judicata”); N. States Power Co. v. Bugher, 525 N.W.2d 723, 727 (Wis. 1995) (same).

                                                 5
     Case: 1:21-cv-01700 Document #: 22 Filed: 08/23/21 Page 6 of 20 PageID #:249




“[p]leadings include the complaint, the answer, and any written instruments attached as

exhibits.” Id.; Federated Mut. Ins. Co. v. Coyle Mech. Supply Inc., 983 F.3d 307, 312 (7th Cir.

2020) (internal quotation marks omitted).

        We review Rule 12(c) motions using the same standards applicable to Rule 12(b)(6)

motions. Landmark Am. Ins. Co. v. Hilger, 838 F.3d 821, 824 (7th Cir. 2016). The complaint

must state a claim that is plausible on its face, St. John, 822 F.3d at 389, which means that “the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged,” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct.

1937, 1949 (2009). We accept all well-pleaded allegations in the complaint as true and draw all

reasonable inferences in the plaintiff’s favor. St. John, 822 F.3d at 389. To succeed on a Rule

12(c) motion, “the moving party must demonstrate that there are no material issues of fact to be

resolved.” Federated Mut., 983 F.3d at 313 (citation omitted); see also Unite Here Loc. 1 v.

Hyatt Corp., 862 F.3d 588, 595 (7th Cir. 2017) (“Judgment on the pleadings is appropriate when

there are no disputed issues of material fact and it is clear that the moving party . . . is entitled to

judgment as a matter of law.”).

                                             ANALYSIS

        Vibrant argues that judgment on the pleadings is appropriate because the Wisconsin

Judgment precludes Unipro from proceeding with this lawsuit. Unipro disagrees, and it further

contends that we must convert Vibrant’s Rule 12(c) motion into a summary judgment motion.

I.      Conversion to a Summary Judgment Motion

        Initially, we consider whether we must convert Vibrant’s Rule 12(c) motion to a motion

for summary judgment. Unipro’s argument on this point proceeds as follows: Vibrant’s motion

“presents and relies upon matters outside of the pleadings,” so we must treat it as a summary

judgment motion. (Opp’n at 1.) Then, once we do this, we must deny the motion because


                                                    6
    Case: 1:21-cv-01700 Document #: 22 Filed: 08/23/21 Page 7 of 20 PageID #:250




Vibrant’s Answer and an affidavit Unipro submitted from Carole Lyke, Unipro’s sole

shareholder and owner, demonstrate that there are genuine issues of material fact that can only be

resolved by conducting discovery. (Id. at 1–2, 6–7.) In response, Vibrant contends that we may

take judicial notice of the matters outside of the pleadings that it relied upon without converting

its Rule 12(c) motion to a summary judgment motion. (Dkt. No. 21, Vibrant’s Reply in Supp. of

its Mot. (“Reply”), at 3–5.) Vibrant also argues that Ms. Lyke’s affidavit is improper and that

we should disregard it. (Id. at 5.)

       Generally, Rule 12(d) requires a court to treat a Rule 12(b)(6) or 12(c) motion as one for

summary judgment if the court considers “materials outside the pleadings.” Fed. R. Civ. P.

12(d); Federated Mut., 983 F.3d at 313. But a court does not need to convert a Rule 12(b)(6) or

12(c) motion into a summary judgment motion when it properly takes judicial notice of matters

outside the pleadings. See Ennenga v. Starns, 677 F.3d 766, 773–74 (7th Cir. 2012); 520 S.

Mich. Ave. Assocs., Ltd. v. Shannon, 549 F.3d 1119, 1137 n.14 (7th Cir. 2008); In re

Montemurro, 580 B.R. 490, 495 (Bankr. N.D. Ill. 2017) (“Taking judicial notice does not trigger

Civil Rule 12(d).”); 5C Charles Alan Wright & Arthur R. Miller, Federal Practice & Procedure

§ 1371 (3d. ed. June 2021 update) (“Conversion [of a Rule 12(c) motion to a summary judgment

motion] will not occur with regard to all matters subject to judicial notice[.]”). State court

actions, decisions, and filings are proper subjects of judicial notice. Daniel v. Cook Cnty., 833

F.3d 728, 742 (7th Cir. 2016); Shannon, 549 F.3d at 1137 n.14; Kane v. Bank of Am., N.A., 338

F. Supp. 3d 866, 869 (N.D. Ill. 2018); see also Chi. Reg’l Council of Carpenters v. Prate

Installations, Inc., No. 10 C 5431, 2011 WL 336248, at *1 (N.D. Ill. Jan. 31, 2011) (explaining

that “courts must necessarily look to the details of the earlier lawsuit” to determine whether

claim preclusion applies at the Rule 12(c) stage).




                                                  7
    Case: 1:21-cv-01700 Document #: 22 Filed: 08/23/21 Page 8 of 20 PageID #:251




       The “matters outside the pleadings” upon which Vibrant relies are the records of the

proceedings in the Wisconsin Action. (See generally Mot. Ex. A.) We can take judicial notice

of these records to resolve Vibrant’s Rule 12(c) motion. See, e.g., H.A.L. NY Holdings, LLC v.

Guinan, 958 F.3d 627, 631–32 (7th Cir. 2020) (facts “alleged in the complaint and as revealed by

the docket in the prior case” were “proper subjects of judicial notice” in reviewing the

defendant’s Rule 12(b)(6) motion based on res judicata); Kane, 338 F. Supp. 3d at 869–70

(taking judicial notice of state court filings in resolving the defendants’ Rule 12(c) motion based

on claim preclusion); see also Burton, 961 F.3d at 962 (taking “judicial notice of the contents of

filings” in the plaintiff’s first case when considering whether the defendants forfeited their res

judicata defense). And doing so does not require us to convert Vibrant’s motion into one for

summary judgment. See, e.g., Ennenga, 677 F.3d at 773–74; Shannon, 549 F.3d at 1137 n.14;

U.S. Bank, Nat’l Ass’n v. JKM Mundelein LLC, No. 14 C 10048, 2015 WL 2259474, at *2–6

(N.D. Ill. May 12, 2015) (granting Rule 12(b)(6) and Rule 12(c) motions based on res judicata by

taking judicial notice of pleadings and orders from a previous state court action without

converting the motions to summary judgment motions). Therefore, Vibrant’s reliance upon the

record from the Wisconsin Action does not require us to treat its Rule 12(c) motion as a

summary judgment motion.

       That said, we must still determine what to do about Ms. Lyke’s affidavit. (See Dkt. No.

20-1, July 27, 2021 Aff. of Carole Lyke (“Lyke Aff.”).) Vibrant asserts that we should disregard

the affidavit because it is improper for Unipro to submit it at the Rule 12(c) stage in the first

place. (Reply at 5.) But Vibrant does not cite any authority that precludes a party from

submitting evidence to try to avoid judgment on the pleadings. In fact, Rule 12(d) implicitly

recognizes that such submissions are permitted by explaining what a court must do if this




                                                  8
    Case: 1:21-cv-01700 Document #: 22 Filed: 08/23/21 Page 9 of 20 PageID #:252




happens. See Fed. R. Civ. P. 12(d) (“If, on a motion under Rule 12(b)(6) or 12(c), matters

outside the pleadings are presented to and not excluded by the court, the motion must be treated

as one for summary judgment under Rule 56.”). Moreover, in Federated Mutual, the defendant

attempted to submit “new facts” outside the pleadings to oppose the plaintiff’s Rule 12(c)

motion, yet the Seventh Circuit did not once suggest that the defendants’ attempts violated Rule

12(c). 983 F.3d at 311–12, 315–18. Instead, the Federated Mutual court cautioned district

courts to “not allow motions for judgment on the pleadings to deprive the non-moving party of

the opportunity to make its case.” Id. at 313. Automatically disregarding evidence submitted by

a party in response to a Rule 12(c) motion runs the risk of depriving that party of a chance to

make its case.

       The ultimate question in resolving Vibrant’s Rule 12(c) motion is whether disputed issues

of material fact exist that preclude judgment as a matter of law in Vibrant’s favor. See Unite

Here, 862 F.3d at 595. To that end, we will consider Ms. Lyke’s affidavit “for the limited

purpose of assessing whether [Unipro] seeks to present specific controverted material factual

issues.” Federated Mut., 983 F.3d at 314–15 (internal quotation marks omitted). Like our

ability to take judicial notice of certain matters outside the pleadings, considering Ms. Lyke’s

affidavit for this limited purpose does not require us to convert Vibrant’s Rule 12(c) motion into

one for summary judgment. See id. (considering deposition testimony presented by the non-

movant on appeal for this limited purpose when considering a Rule 12(c) motion); see also

Hecker v. Deere & Co., 556 F.3d 575, 578, 582–83 (7th Cir. 2009) (finding that a district court

that considered publicly available prospectuses for the limited purpose of showing what the

documents disclosed “acted within its discretion when it chose not to convert the defendants’

motion under Rule 12(b)(6) to a motion for summary judgment”).




                                                 9
      Case: 1:21-cv-01700 Document #: 22 Filed: 08/23/21 Page 10 of 20 PageID #:253




II.      Preclusive Effect of the Wisconsin Judgment

         We next examine whether the Wisconsin Judgment precludes Unipro’s claims in this

lawsuit. Wisconsin law determines the preclusive effect of the Wisconsin Judgment. Marrese v.

Am. Acad. of Orthopaedic Surgeons, 470 U.S. 373, 380, 105 S. Ct. 1327, 1331–32 (1985);

Threshermen’s Mut. Ins. Co. v. Wallingford Mut. Ins. Co., 26 F.3d 776, 781–82 (7th Cir. 1994).

For evidentiary or procedural matters, however, we look to federal law. Milwaukee Metro.

Sewerage Dist. v. Am. Int’l Specialty Lines Ins. Co., 598 F.3d 311, 316 (7th Cir. 2010).

         Under the doctrine of claim preclusion, a final judgment on the merits in one action

forecloses subsequent actions between the same parties in certain circumstances. Teske v.

Wilson Mut. Ins. Co., 2019 WI 62, ¶ 23, 928 N.W.2d 555, 561. Claim preclusion in Wisconsin

“has three elements: (1) an identity between the parties or their privies in the prior and present

suits; (2) an identity between the causes of action in the two suits; and[] (3) a final judgment on

the merits in a court of competent jurisdiction.” Menard, Inc. v. Liteway Lighting Prods., 2005

WI 98, ¶ 26, 698 N.W.2d 738, 745 (internal quotation marks omitted). In general, claim

preclusion applies “to a plaintiff in a second action who was also a plaintiff in the first action, to

a plaintiff in privity with the plaintiff in the first action, or to a counterclaiming defendant who

did not prevail in the first action.” Wickenhauser v. Lehtinen, 2007 WI 82, ¶ 23, 734 N.W.2d

855, 864 (internal footnotes omitted). None of these situations is present here; Unipro, the

plaintiff in this litigation, was a defendant in the prior Wisconsin Action and did not file a

counterclaim.

         In our situation, “[c]laim preclusion, standing alone, is not a bar to” Unipro’s present suit

because counterclaims in Wisconsin generally are permissive. Id. ¶¶ 23–24 (emphasis in

original). Nonetheless, Wisconsin courts have “adopted the common-law compulsory

counterclaim rule” set forth in the Restatement (Second) of Judgments, id. ¶ 25, which “creates


                                                  10
   Case: 1:21-cv-01700 Document #: 22 Filed: 08/23/21 Page 11 of 20 PageID #:254




an exception to the permissive counterclaim statute,” Menard, 2005 WI 98, ¶ 28. For the

common-law compulsory counterclaim rule to apply and bar a subsequent action by a party who

was a defendant in a previous suit, all the claim preclusion elements must be present, and a

verdict for the plaintiff in the second suit must undermine the prior judgment or “impair the

established legal rights of the plaintiff in the initial action.” Id.

        We begin our analysis by asking whether all the elements of claim preclusion have been

met. See Wickenhauser, 2007 WI 82, ¶ 27. The parties in this litigation and the Wisconsin

Action are identical, so the first claim preclusion element is satisfied. There also is no dispute

that the Brown County Circuit Court is a court of competent jurisdiction, as required by the third

claim preclusion element. See Wis. Const. art. VII, § 8 (stating, in relevant part, that “the circuit

court shall have original jurisdiction in all matters civil and criminal within this state”). But

Unipro does dispute that the circuit court’s default judgment is a final judgment. According to

Unipro, the Wisconsin Judgment is not a final judgment on the merits because “it was obtained

without Unipro having an opportunity to file its claims.” (Opp’n at 9.)

        This argument is without basis in fact or law. Unipro did have an opportunity to file

counterclaims in the Wisconsin Action; it just did not do so in the time allowed by Wisconsin

law. Unipro also does not direct us to any legal authority suggesting that a prior judgment must

resolve the claims brought in a second action to be a final judgment on the merits. Indeed, such

a rule would nullify one of claim preclusion’s primary features: the ability to preclude claims

that were not raised in the prior litigation if they could have been raised. See Threshermen’s, 26

F.3d at 782–83 (applying Wisconsin law); Lindas v. Cady, 515 N.W.2d 458, 463 (Wis. 1994).

        The Wisconsin Supreme Court’s Menard decision squarely forecloses Unipro’s “final

judgment” argument. In Menard, the court held that a lawsuit brought by Liteway against




                                                   11
   Case: 1:21-cv-01700 Document #: 22 Filed: 08/23/21 Page 12 of 20 PageID #:255




Menard for nonpayment of invoices barred Menard’s later lawsuit against Liteway seeking credit

for allegedly defective products “under the doctrine of claim preclusion and the common-law

compulsory counterclaim rule.” 2005 WI 98, ¶ 2. Like Unipro, Menard asserted claims in the

second suit that it did not assert in the first suit. See id. ¶¶ 21, 42. And like Unipro, Menard did

not assert these claims in the first suit because it had a default judgment entered against it after

failing to timely respond to the complaint. Id. ¶¶ 6–8, 10, 12. Yet the Menard court had no

trouble concluding that the default judgment in the first suit was a final judgment on the merits

for purposes of claim preclusion. Id. ¶ 29. Neither do we. The Wisconsin Judgment satisfies the

third claim preclusion element.

       That leaves the second claim preclusion element—identity of claims. Determining

whether there is an identity of claims “requires us to examine both lawsuits within the

framework of the transactional analysis adopted from the Restatement (Second) of Judgments

§ 24 (1982).” Wickenhauser, 2007 WI 82, ¶ 30. “Under this analysis, all claims arising out of

one transaction or factual situation are treated as being part of a single cause of action.” Id.

(internal quotation marks omitted). “A transaction connotes a natural grouping or common

nucleus of operative facts.” Id. (internal quotation marks omitted). “To determine whether

claims arise from one transaction, we may consider whether the facts are related in time, space,

origin, or motivation.” Id. (internal quotation marks omitted). Any differences between “the

legal theories, remedies sought, and evidence used” in the two actions, however, are irrelevant to

our analysis. Id. (internal quotation marks omitted).

       Because the Wisconsin Judgment is a default judgment, we must also restrict our analysis

“to the pleadings in the prior default.” A.B.C.G. Enters., Inc. v. First Bank Se., N.A., 515

N.W.2d 904, 910 (Wis. 1994). The conclusiveness of the Wisconsin Judgment for claim




                                                  12
    Case: 1:21-cv-01700 Document #: 22 Filed: 08/23/21 Page 13 of 20 PageID #:256




preclusion purposes “is limited to the material issuable facts [that] are well pleaded in the

declaration or complaint.” Id. (internal quotation marks omitted). The Wisconsin Judgment

“does not extend to issues [that] were not raised in the pleadings” of the Wisconsin Action. Id.

(internal quotation marks omitted); see also Bray v. Gateway Ins. Co., 2010 WI App 22, ¶¶ 18–

21, 779 N.W.2d 695, 702–03 (default judgment against the defendant was not conclusive as to

the scope of the plaintiff’s injuries and resulting damages because the complaint alleged only that

the plaintiff injured his lower back without “specify[ing] the extent of those injuries”).

       Vibrant’s complaint in the Wisconsin Action alleged, in relevant part, as follows:

       3.      Defendant is indebted to Plaintiff for goods and services provided on open
               account on Defendant’s behalf, or at Defendant’s request, in the amount of
               $19,115.66 as of February 18, 2019.

       4.      Plaintiff has made repeated demands on Defendant for the indebtedness
               described above, but Defendant has refused to pay and continues to refuse
               to pay the same.

(Mot. Ex. A at 4–5.) Vibrant demanded a judgment against Unipro for $19,115.66, plus interest,

costs, and expenses, and the circuit court awarded $19,176.86, plus interest, costs, and

expenses. 5

(Id. at 5, 14–15.) In this litigation, Unipro alleges that Vibrant refused to complete printing jobs

it was contractually obligated to perform. (E.g., Compl. ¶¶ 4, 8, 10, 16–21.) Unipro also alleges

that Vibrant has wrongfully kept and used artwork, design files, printing plates, dies, and other

property provided by Unipro. (E.g., id. ¶¶ 4–7, 22–27, 30–32.) For these alleged misdeeds,

Unipro seeks a judgment for more than $500,000, plus costs. (See id. Counts I–IV.)




5
 The $61.20 difference between the principal sought in Vibrant’s complaint and the principal
awarded by the circuit court does not affect our claim preclusion analysis.

                                                 13
   Case: 1:21-cv-01700 Document #: 22 Filed: 08/23/21 Page 14 of 20 PageID #:257




       Based on the facts pleaded in Vibrant’s complaint, we know that the Wisconsin Judgment

required Unipro to pay more than $19,000 to satisfy a debt it incurred for goods and services

provided by Vibrant. But that is all we know. The complaint does not disclose anything about

the nature of the goods and services Vibrant provided or for which Unipro clients (if any) they

were provided. (See Mot. Ex. A at 4–5.) Even if we assume that the goods and services at issue

were “print jobs,” we do not know if or how these print jobs relate to the print jobs for which

Unipro seeks to recover in this lawsuit. Nor does Vibrant’s complaint plead any facts indicating

that it kept artwork, printing plates, design files, dies, or other property provided by Unipro, as

Unipro alleges in this lawsuit. (See id.) Vibrant’s complaint simply does not allege enough facts

from which we can conclude at this stage of the litigation that Unipro’s claims in this lawsuit

arise out of “a natural grouping or common nucleus of operative facts” as Vibrant’s claim in the

Wisconsin Action. See Wickenhauser, 2007 WI 82, ¶ 30 (internal quotation marks omitted).

       Arguing otherwise, Vibrant primarily relies upon representations and arguments made by

Unipro in the Wisconsin Action, which purportedly demonstrate that both actions share a

common nucleus of operative facts. (Mot. at 14–17; Reply at 2, 7–11.) We agree that Unipro

made several representations and arguments in the Wisconsin Action that suggest its claims in

this lawsuit arise out of the same facts as Vibrant’s claim in the Wisconsin Action. By way of

example, Unipro asserted in the Wisconsin Action that:

   •   Its counterclaim and Vibrant’s complaint “arise from the same facts” and should be

       resolved simultaneously. (Mot. Ex. A at 50, 85 (emphasis added).)

   •   If the circuit court did not vacate the Wisconsin Judgment, Unipro would be forced to

       immediately file “a separate lawsuit [that] will involve the same breach of contract issues

       alleged by [Unipro] in its Affirmative Defenses and Counterclaim; and those breach of




                                                 14
   Case: 1:21-cv-01700 Document #: 22 Filed: 08/23/21 Page 15 of 20 PageID #:258




       contract issues pertain to the same services to which [Vibrant] makes a claim for payment

       here.” (Id. at 27 (emphases added).)

   •   Its Affirmative Defenses and Counterclaim involved Vibrant’s “failure to properly

       perform all of its services,” which was an issue that “must be adjudicated before” the

       court determined that Unipro owed any money to Vibrant. (Id. at 28 (emphasis added).)

   •   Vibrant had taken control of Unipro’s property “in conjunction with its failure to fulfill

       its obligations and the agreement for its services” and that this improper retention and use

       of Unipro’s property was “inseparable to the issues of the parties and their duties and

       obligations to each other, and the services and contract that was to be performed, and any

       monies that may be owed in relation thereto.” (Id. (emphasis added).)

We also observe that Unipro’s attorneys failed to even address the apparent inconsistencies

between these prior assertions and their current assertion that “Unipro’s claims are factually

distinct from the claims in the Wisconsin Action.” (Opp’n at 9 (emphasis added)); see Chi.

Typographical Union No. 16 v. Chi. Sun-Times, Inc., 935 F.2d 1501, 1506 (7th Cir. 1991) (“The

ostrich’s posture is not a seemly one for a lawyer.”).

       Even so, Unipro’s assertions in the Wisconsin Action do not conclusively bind Unipro in

this litigation because “a statement made in one lawsuit cannot be a judicial admission in

another.” Kohler v. Leslie Hindman, Inc., 80 F.3d 1181, 1185 (7th Cir. 1996); Griffin v. City of

Chicago, 497 F. Supp. 3d 307, 315 (N.D. Ill. 2020). And although we can judicially notice the

fact that Unipro made certain assertions in the Wisconsin Action, we cannot use this notice to

conclude that these assertions undisputedly describe Unipro’s claims in this litigation. See

Griffin, 497 F. Supp. 3d at 316; ABN AMRO, Inc. v. Cap. Int’l Ltd., No. 04 C 3123, 2007 WL

845046, at *9 (N.D. Ill. Mar. 16, 2007) (“Typically, . . . [judicial] notice of a court order is




                                                  15
   Case: 1:21-cv-01700 Document #: 22 Filed: 08/23/21 Page 16 of 20 PageID #:259




limited to the purpose of recognizing the judicial act or litigation filing; judicial notice is

generally not for the truth of the matters asserted in a court document.”).

        At best, Unipro’s prior assertions are evidentiary admissions that Unipro may explain or

controvert in this litigation. See Help At Home Inc. v. Med. Cap., L.L.C., 260 F.3d 748, 753 n.2

(7th Cir. 2001); Kohler, 80 F.3d at 1185; Keller v. United States, 58 F.3d 1194, 1198 n.8 (7th

Cir. 1995). Unipro has not explained its assertions in the Wisconsin Action, but it has submitted

evidence—Ms. Lyke’s affidavit—that appears to controvert these prior assertions. (Lyke Aff.

¶ 31 (“The Illinois Action is based upon the oral contracts and Purchase Orders/Invoices for

completely different jobs and which are wholly separate from those in the Wisconsin Action.”).)

Ultimately, Ms. Lyke’s affidavit indicates that Unipro intends to submit evidence to dispute

Vibrant’s evidence regarding the factual bases underlying Unipro’s claims in this litigation. We

cannot resolve this competing evidence at the Rule 12(c) stage. See Bank of N.Y. Mellon, 2013

WL 3811999, at *1 (“[I]t appears that material facts are in dispute and, therefore, that judgment

on the pleadings pursuant to Rule 12(c) is not appropriate.”); Henderson v. U.S. Bank, N.A., 615

F. Supp. 2d 804, 808 (E.D. Wis. 2009) (“The court must accept as true the nonmovant’s version

of the facts and may not resolve factual disputes [in resolving a Rule 12(c) motion].”).

        Notably, Vibrant does not direct us to any legal precedent or doctrine that permits us to

define Unipro’s claims in this litigation based on its statements in the prior Wisconsin Action.

The closest Vibrant gets is citing the United States Supreme Court’s decision in New Hampshire

v. Maine for the proposition that “‘deliberately changing positions according to the exigencies of

the moment’ suggests that a party is ‘playing fast and loose with the courts.’” (Reply at 10

(quoting New Hampshire v. Maine, 532 U.S. 742, 750, 121 S. Ct. 1808, 1814–15 (2001)).) This

proposition may be true enough, but courts can address it by invoking the equitable doctrine of




                                                  16
     Case: 1:21-cv-01700 Document #: 22 Filed: 08/23/21 Page 17 of 20 PageID #:260




judicial estoppel. New Hampshire, 532 U.S. at 749–50, 121 S. Ct. at 1814–15. Vibrant does not

argue that we should invoke this doctrine. Nor could it. For judicial estoppel to apply, “the

party must have prevailed on the basis of its earlier position.” Jarrard v. CDI Telecomms., Inc.,

408 F.3d 905, 914 (7th Cir. 2005); 6 see New Hampshire, 532 U.S. at 750–51, 121 S. Ct. at 1815

(“Absent success in a prior proceeding, a party’s later inconsistent position introduces no ‘risk of

inconsistent court determinations,’ and thus poses little threat to judicial integrity.” (emphasis

added) (internal citations omitted)). Unipro did not prevail in the Wisconsin Action in any sense.

          Vibrant puts forth other arguments as well, but these secondary arguments are not

convincing either. First, Vibrant contends that the identity-of-claims element is satisfied because

“both lawsuits arise out of the parties’ dealings in their print business relationship.” (Reply at 2;

see also id. at 10 (“Unipro’s theories of why Vibrant is liable to it . . . indisputably arise out of

the very same print business relationship that formed the basis of Vibrant’s claim.” (emphasis in

original)).) To the extent Vibrant maintains that every dispute arising out of the parties’ business

relationship is part of the same “transaction,” we disagree. Unipro’s relationship with Vibrant

spanned more than three decades. (Compl. ¶ 2.) If we accepted Vibrant’s argument, a dispute

that arose in the 1990s necessarily would be part of the same transaction as a dispute that arose in

the 2010s. And every dispute that arose out of the parties’ business relationship would be part of

the same transaction regardless of whether the disputes had any relation to each other. The

transactional approach requires us to analyze “claims under a pragmatic standard,” taking into

account whether the operative facts are separated by “time, space, origin, or motivation.”

Menard, 2005 WI 98, ¶¶ 30, 33, 41 (internal quotation marks omitted). This standard does not




6
    We apply federal law with respect to judicial estoppel. Jarrard, 405 F.3d at 914.

                                                  17
   Case: 1:21-cv-01700 Document #: 22 Filed: 08/23/21 Page 18 of 20 PageID #:261




support treating every dispute that may have arisen during the parties’ decades-long business

relationship as part of the same “transaction.”

        Vibrant’s intent in making this argument may have been to show that the identity-of-

claims element is satisfied even if we accept Unipro’s contention that the two lawsuits involve

different print jobs and conduct. If so, Vibrant did not make this showing. Vibrant eschewed

addressing Ms. Lyke’s affidavit in any detail (see Reply at 9 n.5), and it did not explain how,

assuming the factual differences asserted by Unipro and Ms. Lyke, Unipro’s claims still arise out

of the same set of operative facts as Vibrant’s claim in the Wisconsin Action. Vibrant’s

argument on this point does not demonstrate that the identity-of-claims element is undisputedly

met, as was Vibrant’s burden. See Federated Mut., 983 F.3d at 313 (“[T]he moving party must

demonstrate that there are no material issues of fact to be resolved.” (citation omitted)); Hull v.

Glewwe, 2019 WI App 27, ¶ 18, 931 N.W.2d 266, 273 (“The burden of proving claim preclusion

is upon the party asserting its applicability[.]”).

        Second, Vibrant relies upon Menard to argue that our focus should be “not on what was

in Vibrant’s complaint that resulted in the default judgment, but rather whether Unipro’s current

claims were available to it at the time as counterclaims.” (Reply at 11 (emphasis omitted) (citing

Menard, 2005 WI 98, ¶¶ 21, 36–38, 55).) But Menard in no way justifies ignoring what Vibrant

did or did not plead in its complaint. To the contrary, immediately after recognizing that a prior

default judgment’s conclusiveness is limited to the complaint’s well-pleaded facts, the Menard

court compared the content of Liteway’s complaint in the first suit to the claims brought by

Menard in the second suit. 2005 WI 98, ¶¶ 34–36. If the proper focus was only on whether

Menard could have brought its claims in the first suit, the Menard court would have no reason to

make this comparison.




                                                      18
   Case: 1:21-cv-01700 Document #: 22 Filed: 08/23/21 Page 19 of 20 PageID #:262




       True, the Menard court also found it relevant “that all the facts giving rise to Menard’s

suit were in existence at the time Liteway filed its original action.” Id. ¶ 38. But it was more

important that these facts obviously “formed the foundation of both lawsuits.” Id. Significantly,

the parties in Menard did not dispute that the products for which Liteway’s complaint in the first

suit sought payment were the same products that Menard returned to Liteway and then sought

credit for in the second action. See, e.g., id. ¶ 21 (“It is uncontested that the dispute over the

amount of money Menard owed Liteway on unpaid invoices was based on Menard’s practice of

taking a ‘credit’ for defective products.”); ¶ 36 (“Liteway commenced its original action on

October 19, 2000, for unpaid invoices as of September 1 of that year. It is also undisputed that

Menard purchased these products from Liteway on credit.”); ¶ 51 (“Liteway established the

amount due and owing on its open invoices for the goods it sold to Menard in the first action.

Now, Menard essentially challenges that amount by claiming that some of the goods for which it

did not pay were defective and nonconforming.”). In contrast, Unipro disputes that its claims in

this litigation involve the same printing jobs and conduct that gave rise to the Wisconsin Action.

(See, e.g., Opp’n at 7–10; Lyke Aff. ¶¶ 25, 31.)

       Third, Vibrant argues that the facts underlying Unipro’s claims appear in the Wisconsin

Action’s record by way of motions, briefs, and declarations. (Reply at 11–12.) But, as already

explained, statements made by Unipro in the Wisconsin Action are not conclusive in this

litigation. Also, motions, briefs, and declarations are not pleadings. See Wis. Stat. § 802.01(1);

State v. Sutton, 2012 WI 23, ¶ 20, 810 N.W.2d 210, 215; Doe v. Archdiocese of Milwaukee, 565

N.W.2d 94, 111 n.32 (Wis. 1997). Therefore, the Wisconsin Judgment does not extend to facts

asserted in these filings. See Menard, 2005 WI 98, ¶ 34; see also Bray, 2010 WI App 22, ¶ 19




                                                   19
    Case: 1:21-cv-01700 Document #: 22 Filed: 08/23/21 Page 20 of 20 PageID #:263




(“In the case of a default judgment, relief is limited to that which is demanded in the plaintiff’s

complaint.” (citation omitted)).

       In sum, Vibrant has not shown an identity of claims between the Wisconsin Action and

this litigation.7 Perhaps discovery in this case will reveal facts and evidence demonstrating that,

notwithstanding Ms. Lyke’s affidavit, Unipro’s claims in this case unquestionably derive from

the same set of operative facts that underlie Vibrant’s complaint in the Wisconsin Action. If this

is the case, Vibrant may reassert its claim preclusion defense at summary judgment. But at the

Rule 12(c) stage, we cannot say that “no disputed issues of material fact” exist on this issue and

that Vibrant is clearly “entitled to judgment as a matter of law.” See Unite Here, 862 F.3d at

595. We therefore deny Vibrant’s Rule 12(c) motion.

                                          CONCLUSION

       For the foregoing reasons, we deny Vibrant’s motion for judgment on the pleadings (Dkt.

No. 15). Because we have resolved Vibrant’s motion, we lift the stay on discovery. (See Dkt.

No. 17.) It is so ordered.



                                                      ______________________________
                                                      Honorable Marvin E. Aspen
                                                      United States District Judge


Dated: August 23, 2021




7
 Because Vibrant has not shown that all the elements of claim preclusion are satisfied, we need
not consider whether a verdict for Unipro in this litigation would undermine the Wisconsin
Judgment or impair Vibrant’s rights.

                                                 20
